Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed February 17, 2021, is a reissue continuation of U.S. application Serial No. 16/899,848, which is a reissue of U.S. Patent 9,993,438 (hereafter the '438 patent), which issued from U.S. application Serial No. 14/633,177 (the ‘177 application) with claims 1-5 on June 12, 2018.

Objection to the Specification
	There are multiple reissue applications for the ‘438 patent including the current reissue application and serial Nos. 16/899,848 and 17/177,544.  As set forth in MPEP 1451(I), it is required that the multiple reissue applications contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).
Accordingly, the first sentence in each reissue specification must provide notice stating that more than one reissue application has been filed, and it must identify each of the reissue applications and their relationship within the family of reissue applications, and to the original patent.  The instant specification is objected to since it does not include such a statement.  The amendment to the specification filed 02/17/2021 does not identify 16/899,848 as a reissue application of the ‘438 patent, and is silent with respect to 17/177,544 and its relationship to the ‘438 patent.

Non-Compliant Amendment
The amendment to the specification filed 02/17/2021 does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
The non-compliance issues is as follows:
The amendment to the specification uses strikethrough rather than single bracketing to delete the word “This”.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue declaration and substitute statement filed 03/04/2021 are difficult to read.  The error statements in the forms are illegible.  A new, legible reissue declaration and substitute statement are required.  It is suggested that on each form Applicant enter “See continuation sheet” for the error statement and then provide a legible version of the error statement on the continuation sheets.
Claims 6-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 6-29 directed to a drug delivery system.  Claims 6 and 18 are representative and reproduced below.
6. (New)  A drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein a weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to paclitaxel is in the range from about 1:1 to about 1.5:1.

18. (New)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N- all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1.

Claim 7 recites “the effective average particle size is a particle size when measured in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Claim 18 recites “an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Claim 19 recites “the effective average particle size is a particle size determined in a solution comprising sodium chloride, calcium chloride dihydrate, calcium chloride, calcium chloride hexahydrate, magnesium chloride, potassium chloride, or sodium lactate, or a combination of any one or more of the foregoing, at 0.5 mg/ml, 1 mg/ml, or 2 mg/ml concentration of paclitaxel”.  None of claims 7, 18 and 19 require that the drug delivery system is a solution.  Rather, the solution is the means by which average particle size is measured.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 23 contain the trademark/trade name cremophor® (see also col. 2, lines 38-39 of the ‘438 patent).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product, i.e., a polyethoxylated castor oil as noted at col. 2, lines 38-39 of the ‘438 patent, and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 7, 9-12, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication 2004/0048923 to Strelchenok et al (hereinafter “Strelchenok”).
In Example 32 (p. 26), Strelchenok prepares a drug delivery system for paclitaxel that reads on the claimed drug delivery system and uses the sodium salt of compound II-1a, i.e., the sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid (see ¶¶ 0034 and 0326).  Example 66 of Strelchenok is also noted since it prepares a drug delivery system that is similar to the claimed drug delivery system.  The drug delivery system in Example 66 (p. 43) contains paclitaxel, the sodium salt of compound II-1a, and the sodium salt of compound I-1a, i.e., the sodium salt of methyl ester of N-all-trans-retinoyl cysteic acid (see ¶¶ 0028 and 0615).  The compound(s) are used in combination with the paclitaxel to exhibit a synergistic effect and manufacture a new formulation of the poorly water soluble paclitaxel (see Abstract and Examples 32 and 66).  
In Example 32, a solution of paclitaxel in methanol and a solution of the sodium salt of compound II-1a in methanol are mixed, and the methanol is then evaporated to provide a dried film (see ¶¶ 0326-0327).  In Example 66, a solution of paclitaxel in methanol is added to a methanol solution of the sodium salts of compounds I-1a and II-1a, and the methanol is then evaporated to provide a dried film (see ¶ 0616).  
In Example 32, the exemplified molar ratios of the sodium salt of II-1a to paclitaxel are 3:1, 6:1 and 10:1 (see ¶ 0328).  In Example 66, the molar ratio of the sum of the sodium salt of I-1a plus the sodium salt of II-1a to paclitaxel is (2.5 +2.5):1, i.e., 5:1 (see ¶¶ 0615-0616).  Since paclitaxel has a molecular weight of 854 g/mol and the sodium salt of compounds I-1a and II-IIa have the same molecular weight of 475 g/mol, the 3:1, 5:1, 6:1 and 10:1 molar ratios in Examples 32 and 66 correspond to weight ratios of the sodium salt of compound II-1a (or the sodium salt of I-1a plus II-1a) to paclitaxel of 1.7:1, 2.8:1, 3.4:1 and 5.6:1, respectively.
The weight ratio 1.7:1 in Example 32 is within and anticipates the weight ratio range of about 1:1 to about 1.5:1 here claimed since the “about” opens the claimed ratio range to ratios higher than 1.5:1, and the ‘438 patent specification does not assert any criticality for the claimed range.  In fact, the weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1  in Strelchenok’s Example 32 and 66 are within the broader range of 1:1 to 10:1 at col. 7, line 31 of the ‘438 patent.
In Examples 32 and 66, said dried film is subsequently dissolved in normal saline (¶¶ 0090, 0327 and 0616) and thus, the drug delivery system at this point is in aqueous solution as per instant claim 11.  Normal saline, i.e., 9 mg/ml NaCl (i.e., sodium chloride) and the paclitaxel concentration is 10-3 M (¶ 0616).  The 10-3 M is equivalent to 0.854 mg/ml paclitaxel, which, rounded to no decimal places as per the paclitaxel concentration expressed in claim 7, corresponds to 1 mg/ml of paclitaxel (see ¶¶ 0593 and 0616). 
Strelchenok teaches that the pharmaceutically active substance, i.e., paclitaxel, and the sodium salts of compounds I-1a and/or II-1a form a mixed micelle, i.e., a nanoparticle as here claimed, and thus, excellent solubility of the paclitaxel in saline is achieved (see ¶¶ 0042-0044 and 0047).  Strelchenok teaches that its formulations of paclitaxel/compound in mixed-micellar system in dry form were shown to be stable for a sufficient period of time awaiting usage (see ¶ 0058).
	Although Strelchenok does not teach the effective average particle size of its micelles in Examples 32 and 66, the instantly claimed size, i.e., about 8-30 nm, is inherent in the micelles formed in Examples 32 and 66.  This is so when the size is measured in, for example, the aqueous solution of 9 mg/ml NaCl at 1 mg/ml of paclitaxel in Strelchenok’s Example 66 and set forth in instant claim 7.  
The average particle size inherency is based on the fact that, according to the ‘438 patent, the size of the nanoparticles is controlled through the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to the substance, i.e., paclitaxel (see col. 8, lines 9-48).  As seen in Example 8 and Table 1 of the ‘438 patent, at w/w ratios of the sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid/paclitaxel ranging from 1.2 to 8.0, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml, the average particle sizes, which range from 22.0 nm to 11.5 nm, are all within the ranges here claimed.  As noted above, Strelchenok’s Examples 32 and 66 have weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1; and Example 66 has an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml.  The inherency is also based on the fact Strelchenok’s Examples 32 and 66 use essentially the same process steps for preparing the micelles as the product-by-process steps in claims 6 and 14 of parent reissue application 16/899,848.  See also col. 9, lines 38-55 of the ‘438 patent.
‘"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
With respect to claims 9 and 10, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Examples 32 and 66 do not contain polyethoxylated castor oil (cremophor®) or human serum albumin (HSA) since these materials are not used in the preparation of the micelles (see ¶¶ 0327 and 0616).
	With respect to claims 12 and 14 and for the same reasons above with respect to effective average particle size, the micelles prepared in Strelchenok’s Examples 32 and 66 inherently have the paclitaxel entrapped, encapsulated or enclosed therein.  Additionally, Strelchenok teaches that “[t]he inventors have shown that the poorly soluble compounds docetaxel and paclitaxel can be dissolved in micelles of N-(all-trans-Retinoyl)-L-cysteic acid (I-1), N-(13-cis-Retinoyl)-L-cysteic acid (II-1), N-(all-trans-Retinoyl)-L-cysteinesulfinic acid (I-2), N-(13-cis-Retinoyl)-L-cysteinesulfinic acid (II-2), N-(all-trans-Retinoyl)-L-homocysteic acid (I-3), N-(13-cis-Retinoyl)-L-homocysteic acid (II-3), sodium salts of their esters (I-1a-I-1e, I-3a; II-1a-II-1e, II-3b) and sodium salts of their amides (I-1f-I-1h, I-3f, I-1f), creating mixed micelles.  In this way, an excellent solubility of docetaxel and paclitaxel in the form of mixed micelles in saline is achieved.” (See ¶ 0047).
With respect to claim 16, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Examples 32 and 66 do not contain non-ionic surfactants since such materials are not used in the preparation of the micelles (see ¶¶ 0327 and 0616).
With respect to claim 17, the only materials that make up the micelles are paclitaxel with either the sodium salt of compound II-1a or the sodium salt of I-1a plus the sodium salt of compound II-1a (see ¶¶ 0047, 0327 and 0616).
As an alternative to Strelchenok’s weight ratio of 1.7:1 being anticipatory of the claimed range from about 1:1 to about 1.5:1, Strelchenok is not limited to a weight ratio of 1.7:1 in Example 32, it is merely exemplified.  More generally, Strelchenok teaches a “desired molar ratio” of paclitaxel to said compound(s) (see ¶ 0057 and claim 42).  As noted above, Strelchenok’s exemplified weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1 of sodium salt(s) of compound(s) I-1a and/or II-1a to paclitaxel correspond to molar ratios of 3:1, 5:1, 6:1 and 10:1.  A slightly lower molar ratio of about 2.7:1 for the sodium salt(s) of compound(s) I-1a and/or II-1a to paclitaxel corresponds to a weight ratio of about 1.5:1 as here claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Examples 32 and 66 so as to use a lower molar ratio of sodium salt(s) of compound(s) I-1a and/or II-1a to paclitaxel than 3:1, 5:1, 6:1 and 10:1, e.g., use a molar ratio of about 2.7:1 or even lower, i.e., a weight ratio of 1.5:1 or lower, because Strelchenok is not limited to any particular ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salt(s) of compound(s) I-1a and/or II-1a.  Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Furthermore, as noted above, Strelchenok teaches a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (see ¶ 0057 and claim 42).  Absent anything unexpected, arrival at the claimed ratio is a matter of optimization through routine experimentation.  For example, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.   

Claims 8, 13, 15 and 18-29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok.
Strelchenok is relied upon for the reasons stated above in Rejection No. 1. Claims 8, 13, 15 and 18-29 require the presence of compounds of formula I-1a and II-1a, and thus, Strelchenok’s Example 66 is pertinent.  In Example 66, the weight ratio of the sodium salt of compound I-1a to the sodium salt of compound II-1a is 1:1 as per claim 8, 22 and their dependent claims, since 2.5 moles of each is used and the sodium salts of compounds I-1a and II-1a have the same molecular weight.  
Example 66 differs from the instant claims in that, as noted above, Example 66 has a molar ratio of the sum of the sodium salt of I-1a plus the sodium salt of II-1a to paclitaxel of 5:1, i.e., a weight ratio of 2.8:1, whereas the instant claims require a weight ratio range from about 1:1 to about 1.5:1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Example 66 so as to use a lower molar ratio of sodium salts of compounds I-1a and II-1a to paclitaxel than Example 66’s molar ratio of 5:1,  i.e., a lower weight ratio than 2.8:1, such as a molar ratio of 3:1 (as in Example 32), i.e., a weight ratio of 1.7:1, or even lower, because Strelchenok is not limited to any particular molar ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salts of compounds I-1a and II-1a.  Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Furthermore, as noted above, Strelchenok teaches a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a, and Example 32 has a weight ratio of the sodium salt of II-1a to paclitaxel 1.7:1 (molar ratio of 3:1) (see ¶¶ 0057, 0332 and claim 42).  Absent anything unexpected, arrival at the claimed ratio is a matter of optimization through routine experimentation.  For example, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 9-24 of copending Application No. 16/899,848 (the ‘848 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the drug delivery system in claims 5-7 and 9-24 of the ‘848 reference application anticipates the claimed drug delivery system but are of slightly different scope due to the fact that claims 5-7 and 9-24 of the ‘848 reference application contain product-by-process limitations.  Nonetheless, the claims of the ‘848 reference application teach a drug delivery system containing the claimed components, particle sizes and weight ratios.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-45 of copending Application No. 17/177,544 (the ‘544 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating a tumor disease in claims 6-45 of the ‘544 reference application uses the same drug delivery system as here claimed.  Accordingly, the method in claims 6-45 of the ‘544 reference application anticipates the claimed drug delivery system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,993,438 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991